—In an action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Kings County (Held, J.), dated March 12, 1992, as held that the Statute of Limitations had been tolled for 60 days after its expiration.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, we find that the plaintiff complied with the requirements of CPLR 203 (b) (5) *880by filing a copy of the summons and complaint with the Kings County Clerk prior to the expiration of the applicable Statute of Limitations (see, Petrone v S.S.K.S. Rest. Corp., 125 AD2d 654; Johnson Matthey v Farrel, 141 AD2d 68). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.